Citation Nr: 1704844	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  04-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B and hepatitis C. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) and bilateral cubital tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 2001, with service in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was last before the Board in March 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  Following the issuance of a September 2016 supplemental statement of the case continuing the denial of both service connection claims, the case was returned to the Board for its adjudication. 

Disability manifested by CTS, cubital tunnel syndrome, or any disability of the wrists, including sprains, is contemplated herein.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record also indicates possible hepatitis C, and this disability is contemplated as well.  Id. 

The Veteran was afforded a Travel Board hearing in March 2014.  A transcript of the testimony offered at the hearing has been associated with the record. 

The issue of entitlement to service connection for hepatitis B and C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent evidence does not demonstrate that the Veteran's CTS is attributable to the Veteran's active service or any incident of service.
CONCLUSION OF LAW

The criteria for service connection for CTS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with a notice in March 2007 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  He was afforded thorough VA examinations in March 2010 and in March 2015, and in September 2016 a supplementary medical opinion was obtained by the Board.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in August 2011.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2011, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of carpal and cubital tunnel syndrome and why he believed these conditions were related to service.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  




Factual Background and Analysis

The Veteran asserts that he developed carpal and/or cubital tunnel syndrome five or six years after service, and that it is directly attributable to service.  Specifically, he contends that his symptoms of numbness, stiffness, and swelling in the wrists while in service eventually led to the development of carpal and/or cubital syndrome after his discharge. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including organic neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A review of the Veteran's service treatment records shows numerous complaints of and treatment for bilateral hand and wrist pain which was at the time considered a symptom of a multiple arthralgia condition that he was diagnosed with while in service.  In June 1990, the Veteran complained of left hand pain following an injury where he jammed his fingers.  An X-ray examination revealed no evidence of a fracture or dislocation.  Subsequent records show that the symptoms apparently resolved after a few months.  In August 1995, the Veteran began complaining of joint pain and swelling in several areas of his body, to include his left wrist, which he stated began in 1992.  In October 1996 he was assessed as having multiple arthralgias.  Thereafter, service treatment records show that the Veteran continued to complain of pain and swelling in his left wrist and that this was evaluated as a symptom of his multiple arthralgia condition.  On his April 2001 separation examination, it was reported that he experienced arthritis, with no clarification as to what part of his body was afflicted with arthritis, and his upper extremities were noted to be "normal".   

Prior to his discharge from service and in preparation for the filing of service connection claims upon separation, the Veteran was afforded a VA examination in March 2001 to evaluate his symptoms of wrist pain and swelling.  He reported that he had intermittent migratory polyarthralgias which manifested as pain and swelling in different parts of his body, to include his wrists.  According to the examiner an entire rheumatology work-up, to include an electromyogram (EMG) and a nerve conduction velocity (NCV) test, was negative for any problems.  Range of motion testing for the wrists was within normal limits and X-ray examinations of the wrists were normal.  The examiner diagnosed the Veteran with migratory polyarthralgias with swelling of the bilateral wrists, ankles and knees. 

Following the March 2001 VA examination, post-service treatment records indicate that the Veteran continued to seek treatment through his primary care physician
for his bilateral wrist pain, stiffness and swelling.  Each of the symptoms were attributed to a multiple arthralgia condition.  In April 2007, the Veteran had an initial evaluation at his local VA medical center for bilateral wrist pain, numbness, and tingling.  Thereafter, the Veteran was referred for EMG and NCV tests, the results of which led to a definitive diagnosis of CTS in June 2007.  Subsequent VA treatment records show that the Veteran continued to be treated for CTS following this diagnosis. 

The Veteran was first afforded a VA examination to specifically evaluate the nature and etiology of his bilateral wrist condition in March 2010.  He reported that he had pain in his wrists and that they would intermittently swell up.  According to the Veteran, his flare-ups would occur every two months and last for three or four days.  Other than his symptoms during flare-ups, he did not have normal strength in his hands.  A physical examination revealed mild pain after repeated motion testing as well as tenderness on the back of the wrists without any acute inflammatory sings or swelling.  X-ray examinations of the wrist reveal no fractures or dislocation and normal appearing radiocarpal, intercarpal and carpometacarpal joints, while X-ray examinations of the hands were grossly normal.  The examiner's diagnosis was polyarticular arthritis, most likely due to gout.  In support of this diagnosis, the examiner noted the Veteran's history of intermittent flare-ups and a relative lack of symptoms otherwise.  Furthermore, the examiner highlighted the Veteran's apparent history of improved symptoms after he began a regimen of medication to treat his gout. 

During the February 2011 hearing, the Veteran stated that he was told when he received his CTS diagnosis that it was likely attributable to work he did in service as his work following separation did not involve the type of repetitive hand motions that contribute to CTS.  He explained that he did office work in the final years of his service, and that while he experienced pain in his wrists he did not specifically report it as he was simultaneously being treated for a multiple arthralgia condition.  When asked whether he believed his multiple arthralgia condition was attributable to gout, he asserted that he had tested negative for gout in 1995 and that he began experiencing his symptoms in 1992. 

The Veteran was afforded a new VA examination in April 2015 to evaluate the nature and etiology of his wrist condition.  He reported that his symptoms of pain and aching began in April 2005, and that since that time he had developed difficulty with gripping.  He endorsed symptoms of paresthesias and numbness in both the bilateral upper and lower extremities.  Nerve testing revealed incomplete paralysis of the median and ulnar nerves, with severity noted as being moderate.  Following the review of the claims file and the in-person examination, the examiner endorsed both diagnoses of carpal and cubital tunnel syndrome.  The examiner did not offer an opinion as to the etiology of the carpal and cubital tunnel syndrome, but did opine that the Veteran had a bilateral wrist condition, identified as a bilateral wrist sprain, that was incurred in service and which continued to the present. 

The Veteran's claims file was reviewed by a new VA examiner in September 2016 for the purpose of providing an opinion as to the etiology of the CTS.  After reviewing the claims file, the examiner opined that it was less likely than not that the CTS was incurred in service or was otherwise related to service.  In support thereof, the examiner noted that the Veteran had negative EMG and NCV testing in March 2001 when he was preparing for his discharge, so while he was still on active duty.  Although the examiner acknowledged that the Veteran had complaints of chronic bilateral wrist sprains starting in service and continuing since, they asserted that this was not indicative of CTS since the cause of those symptoms was identified during service as part of the Veteran's polyarthralgias and/or possibly his gout.  The examiner also highlighted the fact that the positive EMG and NCV testing in June 2007 made it far more likely that the CTS developed after service somewhere around that time.  The examiner noted that the Veteran was working up to the point of his retirement in 2008 in a job that was at a high risk for repetitive motion injury, which likely led to the development of CTS.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran incurred CTS while in service.   The Veteran has asserted that he experienced symptoms of a bilateral wrist condition in service beginning in 1992 and that his symptoms have continued to the present day.  Of course, he is competent to testify as to his symptoms of pain, swelling, and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that these symptoms were indicative of CTS while he was in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the wrist pain was attributed to the Veteran's diagnosed multiple arthralgia condition in service, and EMG/NCV testing performed while the Veteran was still in service were negative for any indications of CTS.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  

The Veteran's assertion that he incurred CTS while in service must be considered in light of the September 2016 VA examiner's opinion that the Veteran's CTS most likely developed around 2007, some six years after separation from service.  In evaluating the probative value of a medical opinion, VA is guided by the principle that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As the September 2016 VA examiner reviewed the claims file and provided a thorough rationale, the Board finds that the opinion is highly probative of the issue of whether the Veteran's CTS was incurred in service.  

Again, determining whether symptoms of wrist pain are attributable to observable symptoms is the province of trained medical professionals, not lay witnesses.  Accordingly, the Board finds that the opinion offered by the September 2016 VA examiner warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for CTS on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Here, the Veteran's assertion that he incurred CTS in service, supported as it is by no evidence in the claims file other than the Veteran's own assertions, is outweighed by the opinion of the September 2016 examiner.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's CTS is otherwise attributable to service.  Service connection for CTS under 38 C.F.R. § 3.303(d) is denied, and, as the preponderance of the evidence is against the Veteran's claim of service connection for CTS, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for CTS is denied


REMAND

Before the Board can adjudicate the Veteran's claim of entitlement to service connection for hepatitis B, further development of the record is necessary.  Specifically, the claims file must be returned to the VA examiner who issued the negative September 2016 addendum opinion for clarification as to the rationale for finding that it was less likely than not that the Veteran's hepatitis B was related to service.  

The Veteran was afforded a VA examination in March 2015 to evaluate the nature and etiology of his hepatitis B.  After acknowledging that the Veteran reported being diagnosed with hepatitis B in service in 1996 at Walter Reed medical center, the examiner opined that it was less likely than not that the hepatitis B was incurred in or otherwise related to service.  In support thereof, the examiner stated that the medical record did not show a clear history of hepatitis B while in active service.  Furthermore, although a September 2007 VA medical record showed a diagnosis of chronic viral hepatitis, the examiner found that it was not clear from this record when the condition started. 

In its March 2016 decision and remand, the Board identified service treatment records that indicated an apparent history of a positive test for hepatitis B.  As this evidence was not discussed by the March 2015 VA examiner, the Board remanded the matter back to the VA examiner, or another qualified examiner, in order to reevaluate the etiology of the hepatitis B after fully considering the identified service treatment records.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2016, a new VA examiner maintained the opinion that it was less likely than not that the hepatitis B was incurred in service or was otherwise related to service.  In support thereof, the examiner stated that they reviewed the service treatment records but found no evidence of a positive hepatitis B antigen until 2006, some five years after service.  Accordingly, the examiner stated that they could not provide an etiology opinion for the hepatitis B without resorting to speculation. 

The September 2016 VA examiner's opinion is inadequate, as it ignores the identified service treatment records which indicate that the Veteran had a history of a positive test for hepatitis B.  The Board cannot make a determination as to the Veteran's claim without an opinion as to the etiology of the hepatitis B that takes into consideration potentially supporting evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain an addendum opinion that is responsive to the Board's March 2016 remand directives. Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1. Return the matter to the examiner that issued the
September 2016 opinion to obtain an addendum to their opinion.  If that individual is unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of hepatitis B and/or hepatitis C, if diagnosed.  The claims folder and a copy of this Remand should be made available to the examiner.  

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran incurred hepatitis B and/or hepatitis C in service or that either condition is otherwise attributable to service. 

The examiner's attention is directed to a November 1999 Dental Health Questionnaire which indicated that the Veteran had a positive test for hepatitis B in May 1995.  The examiner's attention is also directed to a January 1990 service record reflecting a positive test for chlamydia, as an indication of a risk factor for hepatitis B or hepatitis C.  All opinions must be accompanied by a complete rationale. 

2.  After completion of the foregoing, readjudicate the
claim.  If the sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


